Case: 3:18-cr-00023-WHR-PBS Doc #: 106 Filed: 07/29/21 Page: 1 of 1 PAGEID #: 491



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


  UNITED STATES OF AMERICA,
                Plaintiff,
                                             Case No. 3:18-CR-23(1)
         v.
                                             JUDGE WALTER H. RICE
  JESUS MAYORGA-GONZALEZ,
                Defendant.




         ORDER OF REFERENCE TO UNITED STATES MAGISTRATE JUDGE




       Pursuant to 28 U.S.C. § 636(b)(1 )(B) and S.D. Ohio Local Rule 72.2, the Court

 directs the Clerk of Courts to REFER the above-captioned case to a United States

 Magistrate Judge for a Report and Recommendations on Defendant's Motion to

 Correct a Clear Error of Law and to Prevent Manifest Injustice Pursuant to Fed. R.

 Civ. P. 59(e), Doc. #105.




 Date: July 28, 2021
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE
